SEAMAN, District Judge.
The general rule is undoubted that the defendant in ejectment may avail himself of any defect in the *161plaintiff’s chain of title to defeat recovery, when the complaint founds the right of possession solely upon the assertion of title. But a patent of the United States is the highest evidence of title, where the grant originates out of the public domain. The pleader is mistaken in the inference that the ownership of these lands was at any time, in the view of the law, vested in the Indians, or derived through the treaties referred to. There is no recognition by any of the authorities of a fee vested in the Indians. Spalding v. Chandler, 160 U. S. 394, 402, 16 Sup. Ct. 360. As to the lands in Wisconsin, the treaty with Great Britain and the cessions of Massachusetts and Virginia are the legal sources of title in the general government. The treaties with the Indians are regarded only for rights of occupancy and for reservations from sale. Therefore the doctrine is established that the patent issued by the government is “an invaluable muniment of title and a source of quiet and peace to its possessor.” Wright v. Roseberry, 121 U. S. 488, 501, 7 Sup. Ct. 989. As held under a constant line of decisions, it cannot be impeached, if the lands are patentable, unless there is entire want of jurisdiction in the land department to effect the grant, or conditions are presented to cancel or avoid for fraud or mistake affecting the issue of the patents; and, for the latter grounds, relief can be extended only in favor of the United States, or of the party defrauded or deprived of his rights. Ehrhardt v. Hogaboom, 115 U. S. 67, 5 Sup. Ct. 1157; Vance v. Burbank, 101 U. S. 514; Deweese v. Reinhard, 165 U. S. 386, 17 Sup. Ct. 340.
The industry of counsel for the defendants has brought to light reports in the land department of proceedings" in other cases, presenting a slate of facts similar to that set forth in this answer, wherein the ruling was against the entries, and patents were denied. Assuming, for the purposes of this motion, that there was no right of entry at the time of original entry alleged, the answer concedes that these lands were offered for sale by the president’s proclamation of May 6, 1835, upon survey of 1834, and that the patents were issued, respectively, April 16, 1838, and September 1, 1838. It is not asserted that their validity has ever been questioned since, either by the United States, or by any person in its right, under equities pre-existing or otherwise. The lands became patentable after the survey and proclamation, and were clearly within the jurisdiction of the land department when the patents issued in 1838. All questions as to entry and right to patent were then determinable by that tribunal, and the patents were not void, although they may have been voidable at the proper instance. The doctrine for which the defendants contend would overturn the well-settled rules by which the patent from the government is fortified, and finds no sanction in any of the numerous authorities cited by counsel. Independently of the act of congress of March 3, 1891 (26 Stat. 1093), I am clearly of the opinion that the special matter alleged in the answer and included in the motion states no grounds which are available to these defendants by way of defense. Under the act of limitations referred to, any action by the United States to annul the patent is now barred; and if the defendants were possessed of paramount equities, or were in any manner entitled to avail themselves of rights existing in the United States, they are equally barred *162by the limitation. The motion is granted, and the matter - therein specified will be stricken from the amended answer’ and second amended answer.